DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/17/22, are acknowledged.
	Claims 15, 17, 21, and 24 have been amended.
	Claim 26 has been added.
	Claims 15, 17, 21, and 24-26 are pending and are under examination.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15, 17, 21, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method for maintaining Tcm phenotypic T cells “in a subject having a solid tumor”, but the recited steps consist of administering “ex-vivo” a composition comprising PI3KIdelta inhibitor treated CD8 T cells and a tumor specific vaccine.  Dependent claims specificity that the method reduces the subjects tumor burden.  It is not clear how an ex-vivo administration step would maintainT cells in a subject, or reduce tumor burden.  The claims recite no step of administering to the subject.  Dependent claim 26 specifys that the CD8 T cells are treated ex vivo with the PI3Kdetla inhibitor.  Therefore, for the purposes of examination, the claims are being 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15, 17, 21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over of WO2015/188119, in view of Restifo et al., 2012 and Shirakura et al., 2012.
WO2015/188119 teaches a method of adoptive T cell immunotherapy, wherein the T cells are manufactured by a process that result in improved survival, expansion, and in vivo persistence (see page 2, in particular).  WO2015/188119 teaches manufacturing the T cells by contacting T cells with an effective amount of a selective P13K-inhibitor (see page 2 and 38-39, in particular). WO2015/188119  teaches that the T cell manufacturing process involves culture and stimulation in the presence of the PI3K inhibitor for time periods of 12 hours to a few days (i.e. “ex-vivo” contact with PI3K inhibitors, see pages 16, 23, and 31, in particular).  WO2015/188119 teaches CAL-101 as a PI3K inhibitor (i.e. a selective PI3K inhibitor, see page 4, in particular).  WO2015/188119 teaches that the T cells contacted with the PI3K inhibitor have a Tcm phenotype characterized by being CD62L+, i.e. the method maintains Tcm phenotype, see page 27, in particular). WO2015/188119 teaches that the T cells maintain a “young” phenotype with reduced differentiation and have improved persistence (i.e. delayed terminal differentiation and exhaustion, see page 12, 15, and 24, in particular). WO2015/188119 teaches administering the T cells to a human subject for treatment of a patient with a solid tumor (see page 9, 18, and 80- 81,in particular). WO2015/188119 teaches contacting PBMC as a source of T cells, which would comprise CD4 and CD8 T 
WO2015/188119 does not explicitly teach administration of a tumor peptide vaccine. 
Restifo et al. teach that there is a strong rationale for using other cancer therapeutics in combination with T cell adoptive based therapy, such as by administration of a tumor vaccine together with the transferred cells (see page 277, 279,  and Figure 5, in particular). Restifo et al. teach that doing so can augment the anti-tumor efficacy of T cell adoptive therapy (see page 279, in particular). Restifo teach tumor derived peptide antigens that activate the T cells (i.e. T dependent vaccine, see Fig. 4, in particular).   See also Shirakura  et al. which teaches that tumor antigen peptide vaccine can enhance anti-tumor responses when combined with CD8+ T cell adoptive immunotherapy, and that the combination results in enhanced tumor regression and prolonged survival compared to either therapy alone (see Fig 6, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer a tumor peptide vaccine, as taught by Restifo et al. and Shirakura with the adoptive T cell therapy of WO2015/188119 . The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Restifo et al. and Shirakura teach that there is a strong rationale for using other cancer therapeutic in combination with T cell adoptive cell based therapy, such as by administration of a tumor peptide vaccine and that tumor peptide vaccines can enhance anti-tumor . 
Applicant’s arguments filed 2/17/22 have been fully considered, but they are not persuasive.
Applicant argues that a combination of tumor vaccine and CAL-101 treated CD8 T cells unexpectedly reduces tumor burden significantly more than other treatments, or each treatment individually.  
	The data in Fig. 14-15 demonstrate that adoptive transfer of CAL-101 treated CD8 T cells combined with GP-100 peptide vaccine increases survival, and decreases tumor volume, as compared with CD8 T cells alone, vaccine alone, or non-treated T cells plus vaccine in a mouse tumor model. 
However, Restifo and Shirakura both teach that combining tumor peptide vaccine and adoptive T cell therapy can enhance the anti-tumor immune response, decreased tumor burden, and increase survival compared to either therapy alone.  Additionally, WO 2015/188119 teaches that treatment of T cells with PI3K inhibitors such as CAL-101 increases in vivo persistence and anti-tumor T cell responses.  Thus, achieving increased therapeutic efficacy with a combination of CAL-101 treated CD8 T cells and vaccine compared to monotherapy or compared to non-treated CD8 T cells would be expected based on the teachings of the cited references. Furthermore, evidence of unexpected results must be commensurate in scope with the claims.  The asserted unexpected results were achieved in a mouse B16 melanoma tumor model by administering CAL-101 treated CD8 T cells and gp100 tumor peptide vaccine, while the instant claims broadly encompass treating any type of tumor in human patients, with any tumor vaccine, and any PI3K inhibitor.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644